Levin, J.,
joins in denying the petition for rehearing because it is his understanding of the opinion of the Court that the Court decided only that the State Boundary Commission did not err in failing to *1204exempt Shelby Township on the basis that "any water or sewer service” was provided, and accordingly all of "Shelby’s other claims” that the commission erred, including those adverted to in the petition for rehearing, are to be resolved by the circuit court on remand pursuant to the last sentence of the opinion of the Court.